       Case 2:20-cv-00955-NR Document 17 Filed 08/25/20 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF PENNSYLVANIA

PUBLIC EMPLOYEES’ RETIREMENT                 Case No. 2:20-cv-00955-NR
SYSTEM OF MISSISSIPPI, on behalf of itself
and all others similarly situated,           CLASS ACTION

                   Plaintiff,

            v.

MYLAN N.V., HEATHER BRESCH, RAJIV
MALIK, ANTHONY MAURO, and KENNETH
PARKS,

                   Defendants.

MOTION OF THE PUBLIC EMPLOYEES’ RETIREMENT SYSTEM OF MISSISSIPPI
      FOR APPOINTMENT AS LEAD PLAINTIFF AND APPROVAL OF
                 ITS SELECTION OF LEAD COUNSEL
          Case 2:20-cv-00955-NR Document 17 Filed 08/25/20 Page 2 of 5




       The Public Employees’ Retirement System of Mississippi (“Mississippi”) respectfully

moves this Court for the entry of an Order: (i) appointing Mississippi as Lead Plaintiff pursuant to

Section 21D(a)(3)(B) of the Securities Exchange Act of 1934, 15 U.S.C. § 78u-4(a)(3)(B), as

amended by the Private Securities Litigation Reform Act of 1995 (the “PSLRA”); (ii) approving

Mississippi’s selection of Bernstein Litowitz Berger & Grossmann LLP (“Bernstein Litowitz”)

and Kessler Topaz Meltzer & Check, LLP (“Kessler Topaz”) as Lead Counsel for the Class; and

(iii) granting such other relief as the Court may deem just and proper.

       This Motion is made on the grounds that Mississippi believes it is the “most adequate

plaintiff” under the PSLRA and should therefore be appointed Lead Plaintiff. Specifically,

Mississippi believes it has the “largest financial interest” in the relief sought by the Class in this

action by virtue of, among other things, the significant losses it incurred on purchases of hundreds

of thousands of shares of Mylan N.V. common stock between February 16, 2016 and May 7, 2019,

inclusive. Mississippi also satisfies the requirements of Rule 23 of the Federal Rules of Civil

Procedure because its claims are typical of other Class members’ claims and because it will fairly

and adequately represent the interests of the Class. Moreover, Mississippi is a paradigmatic Lead

Plaintiff under the PSLRA because it is a sophisticated institutional investor with a substantial

financial stake in the litigation, which guarantees effective monitoring and supervision of counsel.

       Mississippi respectfully requests oral argument.

       This Motion is supported by the accompanying Memorandum of Law, the Declaration of

M. Janet Burkardt and exhibits annexed thereto, the pleadings and other filings herein, and such

other written or oral argument as may be permitted by the Court.

       WHEREFORE, Mississippi respectfully requests that the Court: (i) appoint Mississippi to

serve as Lead Plaintiff; (ii) approve Mississippi’s selection of Bernstein Litowitz and Kessler
          Case 2:20-cv-00955-NR Document 17 Filed 08/25/20 Page 3 of 5




Topaz as Lead Counsel for the Class; and (iii) grant such other relief as the Court may deem just

and proper.

DATED: August 25, 2020                          Respectfully submitted

                                                WEISS BURKARDT KRAMER LLC

                                                /s/ M. Janet Burkardt
                                                M. Janet Burkardt (PA. I.D. #85582)
                                                445 Fort Pitt Boulevard, Suite 503
                                                Pittsburgh, PA 15219
                                                Telephone: (412) 391-9890
                                                Facsimile: (412) 391-9685
                                                jburkardt@wbklegal.com

                                                Liaison Counsel for Proposed Lead Plaintiff
                                                Public Employees’ Retirement System of
                                                Mississippi


                                                BERNSTEIN LITOWITZ BERGER
                                                 & GROSSMANN LLP

                                                Gerald H. Silk
                                                Avi Josefson
                                                Michael D. Blatchley
                                                1251 Avenue of the Americas
                                                New York, NY 10020
                                                Telephone: (212) 554-1400
                                                Facsimile: (212) 554-1444
                                                jerry@blbglaw.com
                                                avi@blbglaw.com
                                                michaelb@blbglaw.com


                                                KESSLER TOPAZ MELTZER &
                                                 CHECK, LLP

                                                Naumon A. Amjed
                                                Darren J. Check
                                                Ryan T. Degnan
                                                280 King of Prussia Road
                                                Radnor, PA 19087
                                                Telephone: (610) 667-7706
                                                Facsimile: (610) 667-7056
                                                namjed@ktmc.com


                                               2
Case 2:20-cv-00955-NR Document 17 Filed 08/25/20 Page 4 of 5



                             dcheck@ktmc.com
                             rdegnan@ktmc.com

                             Counsel for Proposed Lead Plaintiff Public
                             Employees’ Retirement System of Mississippi
                             and Proposed Lead Counsel for the Class




                             3
          Case 2:20-cv-00955-NR Document 17 Filed 08/25/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 25, 2020, a copy of the foregoing was filed electronically

with the Clerk of the Court using the CM/ECF system. Notice of this filing will be sent to counsel

of record by operation of the Court’s CM/ECF automated filing system.



                                                    /s/ M. Janet Burkardt
                                                    M. Janet Burkardt (PA. I.D. #85582)
